Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 21, 2019

The Court of Appeals hereby passes the following order:

A20D0147. CHERNIQUE ALLSTON et al. v. AH4R, LLC.

      On October 21, 2019, the magistrate court entered a writ of possession in favor
of AH4R Properties, LLC. Chernique Allston filed an application for discretionary
review to this Court on October 30, 2019. We lack jurisdiction for two reasons.
      First, under OCGA § 44-7-56, appeals in dispossessory actions must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). The deadlines for filing
applications for discretionary review are jurisdictional, and this Court cannot accept
an application not made in compliance with the applicable deadline. See Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Allston’s application, filed nine
days after entry of the magistrate court’s order, is untimely.
      Second, as a general rule, “[t]he only avenue of appeal available from [a]
magistrate court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for
a de novo appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751,
751 (406 SE2d 225) (1991). If a party is then aggrieved by the decision of the state
or superior court, an application for discretionary appeal may be filed in this Court.
See OCGA § 5-6-35 (a) (1), (11). However, this Court may only address magistrate
court matters that already have been reviewed by the state or superior court. See
Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393
SE2d 479) (1990).
     For these reasons, we lack jurisdiction to consider this application for
discretionary appeal, which is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    11/21/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.